Madden, Judge,
concurring in the result.
I agree with the Court that the plaintiffs’ petition should be dismissed. I would not decide, as I understand the Court to decide, that the Court does not have jurisdiction to review a decision of the Department of the Interior that mining locations are not valid locations. I think the decision in Jones v. United States, 131 U. S. 1, was only that, under the Tucker Act [28 U. S. C. 250], relief against the United States was limited to the award of money judgments, and the Court could not make a decree for specific performance of a legal duty to issue a patent. I think it might be possible that departmental action could deprive the owner of a mining location of his legal rights and amount to a taking of his property, entitling him to compensation.
I do not, however, find any basis for any such claim in the plaintiffs’ petition. They state that the contest was started by one Lyle Watts of the Forest Service with “sinister and fabricated allegations.” They do not explain what the allegations were or wherein they were sinister or fabricated. They state a request to have the hearing of the contest postponed for the duration of the war, because their witnesses were either in the armed services or scattered over the country in the war effort. They do not say that they stated to the officials who were to hear the contest who those *86witnesses were or what they knew about the case. They say that they requested that the hearing be held at Chemult, Oregon, the site of the claim, where the plaintiffs’ defense would be obvious without any witnesses, but that the hearing was held at Lakeview, Oregon. They say that the plaintiff Longfellow Garfield Dawson was engaged in war work in California and did not attend the hearing, and it must be inferred from what they say that the other plaintiff did not attend the hearing either. They say that after the hearing, invalidation of these claims was recommended by the Register of Lands of Lakeview, Oregon, “not on the merits but because I did not offer any defense,” and that the claims were then invalidated by United States Land Commissioner Fred Johnson; that the plaintiff L. G. Dawson then employed an attorney to appeal the case to the Secretary of the Interior; that the Acting Secretary upheld the invalidation of the claims “not on the merits of the case but for the reason no new evidence was offered.”
The plaintiffs say that some of their records in the case were destroyed or lost but that “every word in this claim as stated by the plaintiffs is a part of the records of three high-ranking Government offices at Washington, D. C. They then request the Court to require the officials referred to in the petition to “furnish the Court of Claims a complete file of this case from start to finish, including every communication pertinent thereto.”
Unless we are willing to impute to public officials unfair conduct which the plaintiffs do not allege, I think we cannot spell out of this petition a cause of action based upon a denial of a fair hearing. The plaintiffs had, so far as appears, no right whatever to demand that the contest be postponed for the duration of the war. They had no right to dictate where the hearing should be held. Their absenting themselves from the hearing when it was held was their own affair, and they allege no valid reason for so doing, and, as to one of the plaintiffs, no reason at all. Their unelaborated statement that the contest was decided against them by the hearing officer merely because they did not offer any defense is hardly an allegation which we should take as a statement of fact. Besides, it is completely contradicted by the public *87records to which, the petition refers, and which it asks the Court to require the Government to furnish, at least some of which have been furnished to the Court. These records show that much evidence was introduced at the hearing in support of the contest of the plaintiffs’ mining claims, and a considerate review of the procedure and the evidence was made by the Commissioner of the General Land Office, and, upon appeal, by the Secretary of the Interior, both of whom decided with opinions which are public records, that the plaintiffs’ claims were invalid.
Plainly there was no lack of fair hearing or due process. No mistake of law is alleged. I therefore agree that the petition should be dismissed.